Hill, J.
1. Under the foregoing statement of facts, the objections urged by the plaintiff in error, for the first time in exceptions to the auditor’s report, to the jurisdiction of the court to render a personal judgment against him with respect to the several matters alleged in the answer of the receivers, came too late; and *176the trial court did not err in overruling exceptions to the auditor’s report on the ground that the court was without jurisdiction.
2. The plaintiff in error filed exceptions of law and fact to the auditor’s report, which hinged generally on the question whether under the law and the evidence the report should be sustained. After a careful consideration of the evidence and the questions of law raised, it is held that the findings of the auditor were supported; and consequently there was no error in overruling the exceptions of fact and of law, nor in entering the decree complained of.

Judgment affirmed.


All the Justices concur, except Beck, P. J., absent, and, George, J., disqualified.